Title: Thomas Jefferson to John Adams, 14 March 1820
From: Jefferson, Thomas
To: Adams, John


					
						Dear Sir
						
							Monticello
							Mar. 14. 20.
						
					
					A continuation of poor health makes me an irregular correspondent. I am therefore your debtor for the two letters of Jan. 20. & Feb. 21. it was after you left Europe that Dugald Stuart, concerning whom you enquire, and Ld Dare, second son of the Marquis of Lansdowne came to Paris. the they brought me a letter from Ld Wycombe whom you knew. I became immediately intimate with Stuart, calling mutually on each other and almost daily, during their stay at Paris, which was of some months. Ld Dare was a young man of imagination, with occasional flashes indicating deep penetration, but of much caprice, and little judgment. he has been long dead, and the family title is now, I believe, in the 3d son who has shewn in parliament talents of a superior order.   Stuart is a great man, and among the most honest living. I have heard nothing of his dying at top, as you suppose. mr Ticknor however can give you the best information on that subject; as he must have heard particularly of him when in Edinburgh, altho’ I believe he did not see him. I have understood he was then in London superintending the publication of a new work. I consider him and Tracy as the ablest Metaphysicians living; by which I mean Investigators of the thinking faculty of man. Stuart seems to have given it’s natural history, from facts and observations; Tracy it’s modes of action and deduction, which he calls Logic, and Ideology: and Cabanis, in his Physique et Morale de l’homme, has investigated anatomically, and most ingeniously, the particular organs in the human structure which may most probably exercise that faculty. and they ask Why may not the mode of action called thought, have been given to a material organ of peculiar structure? as that of magnetism is to the Needle, or of elasticity to the spring by a particular manipulation of the steel. they observe that on ignition of the needle or spring, their magnetism and elasticity cease. so on dissolution of the material organ by death it’s action of thought may cease also. and that nobody supposes that the magnetism or elasticity retire to hold a substantive and distinct existence. these were qualities only of particular conformations of matter: change the conformation, and it’s qualities change also. mr Locke, you know, and other materialists have charged with blasphemy the Spiritualists who have denied to the Creator the power of endowing certain forms of matter with the faculty of thought. these however are speculations and subtleties in, which, for my own part, I have little indulged myself. when I meet with a proposition beyond finite comprehension, I abandon it as I do a weight which human strength cannot lift: and I think ignorance, in these cases, is truly the softest pillow on which I can lay my head. were it necessary however to form an opinion, I confess I should, with mr Locke, prefer swallowing one incomprehensibility rather than two. it requires one effort only to admit the single incomprehensibility of matter endowed with thought; and two to believe, 1st that of an existence called Spirit, of which we have neither evidence nor idea, and then 2dly how that spirit which has neither extension nor solidity, can put material organs into motion. these are things which you and I may perhaps know ere long. we have so lived as to fear neither horn of the dilemma. we have, willingly, done injury to no man; and have done for our country the good which has fallen in our way, so far as commensurate with the faculties given us. that we have not done more than we could cannot be imputed to us as a crime before any tribunal. I look therefore to that crisis, as I am sure you also do, as one ‘qui summum nec metuit diem nec optat.’ in the mean time be our last as cordial as were our first affections.
					
						
							Th: Jefferson
						
					
				